                  j\   i'     •
\t.."""?               Case 1:19-mj-03608-UA Document 6 Filed 05/16/19 Page 1 of 8




                                    SOUTHERN DISTRICT OF NE


      United States of America,                                                      DS
                                                                                S.o. OF N.'I.
                                      Plaintiff,
                vs.                                            Docket No.   2:19-MJ-~   G019)
                                                                                   3(o08
      John Lambert, also known as Eric Pope,                   MOTION OF GARY A. PETERS
                                                               FOR ADMISSION PRO HAC VICE
                                      Defendant

                Pursuant. to Rule 1.3 of the Local Rules of the United States Courts for the Southern District

      ofNew York, Gary A. Peters hereby moves this Court for an Order for admission to practice Pro Hae
                                                                                           slPt\ '~

       Vice and to appear as counsel for John Lambert in the above-captioned actio   DU    I'!~~ ....
                                                                                                ~
                                                                                                      r
                                                                                                          ___ ____
                I am in good standing of the bars of the states of Michigan, Illinois and Iowa and the

      Commonwealth of Pennsylvania. There are no pending disciplinary proceedings against me in any

      state or federal court. I have never been convicted of a felony. I have never been censured, suspended,

      disbarred or denied admission or readmission by any court. In compliance with Local Rule l.3(c) of

      the U.S. District Court of the Southern District ofN ew York, I attach my Certificate of Good Standing

      from the Supreme Court of the State of Michigan which was issued within the past thirty days. I also

      attach the required affidavit pursuant to Local Rule 1.3.


      Dated: May 9, 2019                              Respectfully Submitted,

                                                      Gary A. Peters



                                                      Firm Name:       Howard & Howard Attorneys PLLC
                                                      Address:         450 W. 4th Street
                                                      City/State/Zip: Royal Oak, MI 48067
                                                      Telephone/Fax: 248-723-0490/248-645-1568
                                                      Email:           gap@.h21aw.com
       4837-9588-5205, v. 1
         ,....     .['        I




                 Case 1:19-mj-03608-UA Document 6 Filed 05/16/19 Page 2 of 8



                                      UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF NEW YORK


United States of America,
                                          Plaintiff,
       Vs.                                                         Docket No. 2:19-MJ-tl$ (2019)
                                                                                     . 3<o08
John Lambert, also known as Eric Pope,

                                          Defendant

   AFFIDAVIT PURSUANT TO LOCAL RULE 1.3 IN SUPPORT OF APPLICANT'S
                 MOTION FOR ADMISSION PRO HAC VICE

       GARY A. PETERS, being first duly sworn, deposes and state as follows:
                         1.       I submit this affidavit in support of my motion for admission to practice pro
                         hac vice in the above captioned matter.
                         2.       I have never been convicted of a felony.
                         3.       I have never been censured, suspended, disbarred or denied admission or
                         readmission by any court.
                         4.       There are no disciplinary proceedings presently pending against me in any
                         State or Federal Court.
                         5.       Wherefore your affiant respectfully submits that he be permitted to appear
                         as counsel pro hac vice in this case.


                                                         Respectfully Submitted,




                      PENELOPE CALCATERRA
                     NOTARY PUBLIC, STATE OF Ml
                         COUNTY OF OAKLAND
                  MY COMMISSION EXPIRES Mar 3, 2020
                 AOTINO IN OOYNTY OF 0 J\-1' '-A-N \:>
 j\    ,f'


      Case 1:19-mj-03608-UA Document 6 Filed 05/16/19 Page 3 of 8




      THE SUPREME COURT of the STATE OF MICHIGAN




      I, Larry S. Royster, Clerk of the Michigan Supreme Court and Custodian of

      the Roll of Attorneys admitted to the practice of law in this state, do hereby

                        certify that, as appears from the records,




                                  (jary )?/.. <Peters



      was admitted to the practice of law in the courts of the State of Michigan on




                                    Ju{y 3, 1990


                     and has remained in good standing since then.




In Testimony Whereof, I set my hand and

affix the seal of the Michigan Supreme

Court on this date: May 03, 2019




                      Clerk
               Case 1:19-mj-03608-UA Document 6 Filed 05/16/19 Page 4 of 8


                              UNITED STATES DISTRICT C
                             SOUTHERN DISTRICT OF NE


United States of America,
                                Plaintiff,
         Vs.                                                  Docket No. 2:19-MJ-$ (2019)
                                                                                    3<ao8
John Lambert, also known as Eric Pope,                        ORDER FOR ADMISSION
                                                                  PROHACVICE
                                Defendant

         The motion of GARY A. PETERS for admission to practice Pro Hae Vice in the above
                                                                                nrt~
captioned action is granted.                                                    U ~; iL.
         Applicant has declared that he is a member in good standing of the bar(s) of the state(s) of

Michigan, Illinois and Iowa and the Commonwealth of Pennsylvania, and that his contact

information is as follows:

         Applicant's Name: Gary A. Peters

         Firm Name: Howard & Howard Attorneys PLLC

         Address: 450 W. 4th Street

         City/State/Zip: Royal Oak, MI 48067

         Telephone/Fax: 248-723-0490 I 248-645-1568

         Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel

for John Lambert in the above entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




                                                                United States Magistrate Judge
4834-8209-8837, v. 1
             Case 1:19-mj-03608-UA Document 6 Filed 05/16/19 Page 5 of 8



                              UNITED STATES DISTRICT COURT
                                               for the
                             SOUTHERN DISTRICT OF NEW YORK


         United States of America,            )
                 Plaintiff                    )
                     v.                       )                 Case No. 2:19-MJ-m       3£908
                                              )
              John Lambert,                   )
                 Defendant.

                                  APPEARANCE OF COUNSEL

To:     The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as
counsel for:

                 John Lambert



Dated: May _ _, 2019
                                                                Attorney's signature

                                               Gary A. Peters                 Michigan-P43594
                                                           Printed name and bar number

                                               450 West 4th Street, Royal Oak, MI 48067
                                                                      Address

                                               gap@h2law.com
                                                                    E-mail address

                                               248-723-0490
                                                                  Telephone number

                                               248-645-1483
                                                                    FAX number




4837-9787-5349,v. 1
  ..   ,,   ")..,.~
              Case 1:19-mj-03608-UA                             Document 6 Filed 05/16/19 Page 6 of 8
HOWARD & HOWARD ATTORNEYS.
450 W. FOURTH STREET
ROYAL OAK, Ml 48067-2557
                                                                                                                      CHECK NO.       17080
VOUCHER   INVOICE#                           DATE       INVOICE AMT           COMMENT                           G/LACCT          G/LAMOUNT
 343635 John Lambert                       04-25-2019          200.00 for Pro Hoc Admission in US v             562000000020
                                                                            Lambert in SONY




                                          NAME: Clerk of the Court - SONY                           04/25/19    TOTAL CHECK                  200.00
VENDOR ID: 21876


HOWARD & HOWARD ATTORNEYS                                                            BMO Harris Bank N.A.          CHECK NO.       17080
                      ROYAL OAK ACCOUNT                                              111 W. Monroe Street, SE      CHECK DATE      04-25-2019
                                                                                     Chicago, IL 60603
                         450 W. FOURTH STREET
                       ROYAL OAK, Ml 48067-2557
                                                                                                                              CHECK AMOUNT
                                (248) 645-1483
                                                                                                                         $************200 '00
                                                                                                                         VOID AFTER 90 DAYS

PAY    TWO HUNDRED AND 00/100 DOLLARS



                          Clerk of the Court - SONY
TO THE
ORDER
o~
                       Case 1:19-mj-03608-UA Document 6 Filed 05/16/19 Page 7 of 8

                                      Howard~ Howard
                                                   law for business•

               Ann Arbor            Chicago          Detroit           Las Vegas     Los Angeles            Peoria
        Direct dial: 248.723.0490                        Gary A. Peters                            email: gap@h2law.com

                                                                                   Also admitted to practice in Illinois,
                                                                                               Iowa and Pennsylvania

                                                          May 9, 2019



                                                                                   UPS Overnight AM Delivery
        United States Magistrate Office
        Daniel Patrick Moynihan
        United States Courthouse
        Room 520
        500 Pearl St.
        New York, NY 10007-1312

                 Re:       Pro Hae Vice Motion, Affidavit, Order and Appearance for Gary A. Peters
                           US v. Lambert, Case# 2:19-MJ-~ (2019)
                                                                  3'008
        Dear Magistrate's Office:

               Enclosed is my Pro Hae Vice Motion, Affidavit per Local Rule 1.3 and Order along with
        an original Certificate of Good standing from the Michigan Supreme Court related to my
        appearance in the above-referenced matter. I also enclose a check in the amount of $200 made
        payable to "Clerk of Court - SDNY" as payment for filing this Motion. I also enclose a copy of
        the Appearance that will be filed once my Motion is granted.

                 Please let me know if you need anything further to process my motion.

                                                               Sincerely,




        GAP/kah

        Enclosure

        cc: AUSA Benjamin Schrier (via email)



                                                   i\1Mjlnli%1klmt!llUM1k•RIO,ii                           !     t   ti     1
450 West Fourth Street, Royal Oak, MI 48067-2557                                           tel 248.645.1483 fax 248.645.1568
Case 1:19-mj-03608-UA Document 6 Filed 05/16/19 Page 8 of 8




                      Court Name: District Court
                      Division: l
                      Receipt Humber: 4654@1236321
                      Cashier ID: Ccortes
                      Transaction Date: 05124/2019
                      Payer Mame: HO~ARD AND HOWARD ATTORNEYS
                      ~·ROHOC VICE
                       For: 1JllRY A PETERS
                       Case/Party:   D-HYS-1-19-CF-~72390-000
                       Amount:          $20iU0
                      CHECK
                       Check/MoneY Order Nurn: 7080
                       Arnt Tendered: $200.00
                      Total Due:      $200.00
                      Total Tendered: $200.00
                      Change Amt:     $0.00
